Citation Nr: 1034663	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-37 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to 
include as due to exposure to herbicides and ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Buffalo, New 
York Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, a Central Office hearing was held before the 
undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action on his part is 
required.


REMAND

The Veteran alleges that his non-Hodgkin's lymphoma is related 
either to exposure to herbicides or exposure to radiation during 
service.  Service personnel records show that the Veteran's 
military occupational specialties included Medical Corpsman and 
EKG-BMR Specialist and that he was stationed at Brooke Army 
Medical Center (BAMC) in Fort Sam Houston, Texas.  The Veteran 
essentially maintains that, while serving at BAMC, he came into 
contact with wounded soldiers returning from Vietnam who had been 
exposed to Agent Orange, and that his contact with these soldiers 
(and their clothing and equipment) in turn exposed him to Agent 
Orange, and that such exposure led him to develop non-Hodgkin's 
lymphoma.  He alternatively maintains that he was exposed to 
ionizing radiation from X-ray and PET scan equipment while 
serving at BAMC, and that such exposure led to the development of 
non-Hodgkin's lymphoma.  

However, before the Board can adjudicate the appeal on the 
merits, additional development regarding the Veteran's claimed 
radiation exposure is necessary.  

The record reflects that in April 2005, the RO began development 
regarding the Veteran's claimed radiation exposure; however, in a 
June 2005 letter to his Congressman (which was forwarded to the 
RO), the Veteran suggested that he was not pursuing a claim based 
on exposure to radiation.  Shortly thereafter, the RO sent a 
letter to the Veteran's Congressman indicating that the RO was no 
longer going to develop the radiation aspect of the Veteran's 
claim.  At his June 2009 hearing, however, the Veteran again 
indicated that he might have been exposed to radiation in 
service, and that such may have led to his non-Hodgkin's 
lymphoma.  

"Radiogenic diseases", including non-Hodgkin's lymphoma, may be 
service-connected pursuant to 38 C.F.R. § 3.311.  Section 3.311 
does not provide presumptive service connection for radiogenic 
diseases but provides special procedures to help a Veteran prove 
his or her claim on a direct basis.  Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997).  Pursuant to these special development 
procedures, for claims not based upon participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946, 38 C.F.R. § 3.311(a) requires that a request be 
made for any available records concerning a Veteran's exposure to 
radiation.  These records normally include but may not be limited 
to the Veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service treatment 
records, and other records which may contain information 
pertaining to the Veteran's radiation dose in service.  All such 
records will be forwarded to the Under Secretary for Health, who 
will be responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  Id. § 
3.311(a)(2)(iii).

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides 
procedures the RO should follow in developing claims under 
§ 3.311.  M21-1MR states that for claims based on exposure to 
ionizing radiation due to the nature of a Veteran's military 
duties, such as working as an X-ray technician, the RO should 
complete a Personnel Information Exchange System (PIES) request 
to obtain from the Veteran's service records a copy of the record 
of occupational exposure to ionizing radiation.  M21-1MR, pt. IV, 
subpt. ii, ch. 1, sec. C.9.d.  M21-1MR further advises that if a 
DD Form 1141, Record of Occupational Exposure to Ionizing 
Radiation, or other evidence of occupational exposure to 
radiation cannot be obtained through PIES, then a written request 
should be prepared and sent to the appropriate service 
department.  Id. at pt. IV, subpt. ii, ch. 1, sec. C.9.e.  This 
request should include the Veteran's name, VA claim number, the 
nature of the disability, and the location or nature of claimed 
radiation exposure.  Id. at pt. IV, subpt. ii, ch. 1, sec. 
C.10.b.  

The record contains a May 2005 PIES response that a DD Form 1141 
or records of exposure to radiation were not available.  The 
record does not, however, indicate that the RO sent a further 
written request to the appropriate service department, in this 
case, the U.S. Army.  The record also does not reflect that any 
information or evidence regarding the Veteran's in-service 
occupational radiation exposure was sent to the Under Secretary 
for Health for preparation of a dose estimate.  As the RO has not 
sufficiently completed all development required under 38 C.F.R. 
§ 3.311, such must be completed on remand.  

Accordingly, the case is REMANDED for the following action:

1.	Request from the service department 
(United States Army) all records relating to 
the Veteran's claimed in-service occupational 
exposure to radiation including, but not 
limited to, the Veteran's DD Form 1141, if 
available.  If the records requested from the 
service department are not available, or if 
the search for such records otherwise yields 
negative results, clearly document that fact 
in the claims file, and notify the Veteran in 
writing and give him an opportunity to 
respond.

2.	After the above development is completed, 
forward any records or other evidence 
regarding the Veteran's in-service 
occupational exposure to radiation to the 
Under Secretary for Health and request 
preparation of a dose estimate, to the extent 
feasible, based on available methodologies, 
in accordance with 38 C.F.R. § 3.311(a).  

3.	After a dose estimate is secured, forward 
the claims file to the Under Secretary for 
Benefits for an opinion pursuant to 38 C.F.R. 
§ 3.311(c).

4.	Thereafter, and after completing any 
additional development deemed necessary, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, in 
whole or in part, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


